917 So.2d 348 (2005)
Ronald HENSLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-5510.
District Court of Appeal of Florida, First District.
December 29, 2005.
Nancy Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for appellant.
Charlie Crist, Attorney General, and Thomas H. Duffy, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
On the court's own motion, the opinion of September 29, 2004, is withdrawn in light of Therrien v. State, 914 So.2d 942 (Fla.2005). The following opinion is substituted therefor.
AFFIRMED. Milks v. State, 894 So.2d 924 (Fla.2005).
ALLEN, VAN NORTWICK and BROWNING, JJ., concur.